DETAILED ACTION

Response to Arguments
The Examiner withdraws the Claim Objection to Claim 18 as the grammatical error has been corrected.

The Examiner withdraws the 35 USC 112(b) Rejection of Claims 1-11 as the antecedent basis issue with Claim 1 has been corrected. Claims 2-11 were previously rejected as being dependent on Claim 1. Now, those claims are not being rejected under 35 USC 112(b).

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments from pages 9-19 are centered on the amended and previously unrecited recitation in Claims 1, 12 and 18: “a network element configured to wirelessly transmit data from the sensing element to an external device at least partially using energy harvested by the energy harvesting element in response to a determination that a sufficient amount of energy is available for transmitting the data” 
The Examiner is not relying on the references previously applied to teach the amended limitations, namely, Kiyonori (JP 2011-122939), Komiya (US 2016/0146856), McBee (US 2012/0039062), Lilien (US 2009/0243876) and Cheng (US 10,295,575). Instead, the Examiner is relying upon Column 34, Lines 2-14 of Zalewski (US 9,888,337). Therefore, arguments against Kiyonori, Komiya, McBee, Lilien and Cheng are moot.

Since Zalewski is being relied upon to reject the abovementioned and previously unrecited amendments, the Current action is being made a Final Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyonori et al. (Japanese Patent Document 2011-122939 A, Pub. Date June 23, 2011, .
Regarding Claim 1, Kiyonori teaches:
A sensor configured to measure a property related to a flow of current through a conductor (Kiyonori: par 0001, The present invention relates to a wireless sensor node that measures an alternating current of an overhead electric wire), the sensor comprising: 
an energy harvesting element (Kiyonori: 31, Fig 5c, par 0044, power supply coil 31) comprising
a harvesting element lower portion (Kiyonori: Fig 5c, left side of 31) and a harvesting element upper portion (Kiyonori: Fig 5c, right side of 31) 
configured to cooperatively form a closed structure (Fig 5c) around a passageway (Fig 5c, space within 31 that 500 passes) for a conductor (500, Fig 5c); 
a sensing element... (11, Fig 5a, 15a, par 0031, measurement coil 11; par 0025, (A) is a circuit diagram showing a circuit used for current measurement by induced current, and (b) is a graph showing a relationship between a current Ir obtained by the circuit shown in FIG. 15 (a)) along the conductor (500, Fig 5) comprising:
a sensing element lower portion (Kiyonori: 11, Fig 5a, near side of 11 in the z-direction); 
a sensing element upper portion (Kiyonori: Fig 5c, far side of 11 in the z-direction); wherein,
in the closed sensor configuration (Kiyonori: Fig 5c), a first end of the sensing element lower portion (Kiyonori: 11, Fig 5a, top of near side of 11 in the z-direction) contacts a first end of the sensing element upper portion (Kiyonori: 11, Fig 5a, top of far side of 11 in the z-direction) and
a second end of the sensing element lower portion (Kiyonori: 11, Fig 5a, bottom of near side of 11 in the z-direction) is positioned opposite… from a second end of the sensing element upper portion (Kiyonori: Fig 5c, bottom of far side of 11 in the z-direction)
a networking element (20, 21, par 0036, the wireless communication unit 20 includes a transmission/reception unit 21) configured to wirelessly transmit data (par 0040, The data processing unit 23b controls the operation of the measurement unit 10 via the interface unit 24, and collects measurement data of the measurement unit 10. The data processing unit 23b converts the collected measurement data into packet data after appropriately performing data processing. The packet data is communication-controlled by the communication control unit 23a and output to the wireless modulation unit 22.; par 0037, Further, the wireless modulation unit 22 modulates the from the sensing element (10, 11, Fig 2; 11, Fig 5a) to an external device (400, Fig 1, par 0026, A data collection node that collects measurement data from a predetermined wireless sensor node 100... The data collection node 200 and the data processing device 300 form a data collection system 400.) at least partially using energy harvested (par 0044, a power supply circuit 34 connected between the input terminals 27) by the energy harvesting element (31, Fig 2, 3, 5c) 

Kiyonori does not teach:
a sensing element spaced apart from the energy harvesting element along the conductor
However, Komiya teaches:
a sensing element (Komiya: 34, Fig 2, par 0025, Around the cord 22, there is disposed an iron core ring 34 configured in the same manner as the one for the power supply unit, and a coil 36 is wound around the iron core ring 34. An outgoing wire of the coil 36 is connected to a resistor 40 of a current detection unit 38, and the current detection unit 38 detects current flowing through the cord 22 as a voltage appearing across the resistor 40.) spaced apart from the energy harvesting element (Komiya: 24, Fig 2, par 0024, Around the iron core ring 24, a coil 26 is wound (the coil 26 is wound  along the conductor (Komiya: 22, Fig 2, par 0024, current flowing through the cord 22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori in view of Komiya by having a sensing element spaced apart from the energy harvesting element along the conductor because the separation of the harvesting and sensing elements yields the predictable result of preventing the coils around each of those elements from unintentionally contacting each other and interfering with the current measurement of energy harvesting activities.

Kiyonori and Komiya do not teach:
a second end of the sensing element lower portion is… spaced apart from a second end of the sensing element upper portion to define a gap between the second end of the sensing element lower portion and the second end of the sensing element upper portion; and 
a Hall effect device disposed directly in the gap between the second end of the sensing element lower portion and the second end of the sensing element upper portion when in the closed sensor configuration, 
a first space being defined between the Hall effect device and the second end of the sensing element lower portion
However, Cheng teaches:
a second end of the sensing element lower portion (Iteration of 116 on the bottom of Figure 12) is… spaced apart from a second end of the sensing element upper portion (Iteration of 116 on the top of Figure 12) to define a gap between the second end of the sensing element lower portion and the second end of the sensing element upper portion (Col 5: 22-24, Instead, the opposing lengthwise edge surfaces 116 of the core portions 102 define a slight gap where the Hall effect sensor 106 is placed.); and 
a Hall effect device (106, Fig 12) disposed directly in the gap between the second end of the sensing element lower portion and the second end of the sensing element upper portion when in the closed sensor configuration (Col 5: 22-24, Instead, the opposing lengthwise edge surfaces 116 of the core portions 102 define a slight gap where the Hall effect sensor 106 is placed.), 
a first space being defined between the Hall effect device and the second end of the sensing element lower portion (Col 5: 24-26, When the halves of the enclosure 104 are closed together, the Hall effect sensor is held in place by the housing and/or the frictional fit between the core 102 halves.; The Examiner is interpreting that the sensor is being held by the housing and not by a frictional fit.; Col 5: 48-54, The shape and width of the air gap between the respective core portions (where the Hall effect sensor .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori and Komiya in view of Cheng by having a second end of the sensing element lower portion is positioned opposite and spaced apart from a second end of the sensing element upper portion to define a gap between the second end of the sensing element lower portion and the second end of the sensing element upper portion; and a Hall effect device disposed directly in the gap between the second end of the sensing element lower portion and the second end of the sensing element upper portion when in the closed sensor configuration, a first space being defined between the Hall effect device and the second end of the sensing element lower portion because increasing the size of the air gap will increase reluctance and increasing reluctance increases the measurement current range as taught by Cheng (Col 5: 40-54).

Kiyonori, Komiya and Cheng do not teach:
a networking element configured to wirelessly transmit data… in response to a determination that a sufficient amount of energy is available for transmitting the data
However, Zalewski teaches:
a networking element (140, Fig 1A, Col 34: 13-14, wireless transceiver 140) configured to wirelessly transmit data (Col 34: 13-14, the wireless transceiver 140 can transmit data to a desire end node) from the sensing element (Col 78: 4-9, In another construct, using (a) harvested RF, (b) magnetic inductive power source or a combination of (a) and (b), a hall-effect sensor, an amplifier and an A/D converter can be used to detect the current flowing through the cord, convert it to digital and wirelessly transmit the detected current to an end node.) to an external device (160, End Point (Rx), Fig 4a) at least partially using energy harvested by the energy harvesting element (104, Fig 1A; 104d, Fig 5A, Col 38: 15-17 & 19, FIG. 5A illustrates an example of different types of power sources 104, which are nonexclusive of other types that are possible... a magnetic power generator 104d; Col 34: 5-8, Depending on the amount of voltage generated by the power pump 102... charge is generated and the generated charge is harvested by saving it to the power storage 106.) in response to a determination that a sufficient amount of energy is available for transmitting the data (Col 34: 8-14, In one embodiment, when the power storage 106 has received a sufficient amount or a threshold amount of power in the capacitor or capacitors or array of capacitors, the logic 140 can process a predefined function and the wireless transceiver 140 can transmit data to a desire end node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori, Komiya and Cheng in view of Zalewski by having a networking element configured to wirelessly transmit data in response to a determination that a sufficient amount of energy is available for transmitting the data because it is a known technique that yields the predictable result of not completely discharging the battery when a transmission attempt is made, as completely discharging the battery would also stop the current measurements.

Regarding Claims 2, 3 and 5 Kiyonori teaches:
[Claim 2] each of the harvesting element upper portion and the harvesting element lower portion are formed of a magnetic material (Kiyonori: par 0107, the material of the toroidal core 31a is a… ferrite).

[Claim 3] the harvesting element further comprising a winding (Kiyonori: 31b, Fig 5) formed about at least one of the harvesting element upper portion and the harvesting element lower portion (Kiyonori: 31a, Fig 5c, left side of 31a).

[Claim 5] the energy harvesting element is configured to harvest energy at a same time that the sensing element is used to measure at least one property related to the flow of current through the conductor to which the sensor is attached (Kiyonori: Fig 16, par 0129-0136).

Regarding Claim 6, Kiyonori, Komiya and Cheng do not teach:
a supercapacitor configured to store energy harvested by the harvesting element
However, Zalewski teaches: 
a supercapacitor configured to store energy harvested by the harvesting element (Col 43: 20-23, Supercapacitors offer an important benefit for energy-harvesting applications. In one embodiment, a WCC device uses an energy-harvesting circuit to interface an energy-harvesting source to a supercapacitor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori, Komiya and Cheng in view of Zalewski by having a supercapacitor configured to store energy harvested by the harvesting element because Supercapacitors can store tremendous amounts of energy that make it an excellent choice to buffer energy loads, including those involving a high-power load from a low-power, energy-harvesting source and can be charged very quickly and discharged quickly as taught by Zalewski (Col 43: 12-19).

Regarding Claim 7, Kiyonori teaches:
each of the sensing element upper portion (Kiyonori: 11, Fig 5a, near side of 11 in the z-direction) and the sensing element lower portion (Kiyonori: 11, Fig 5a, near side of 11 in the z-direction) are formed of a magnetically permeable material (Kiyonori: 11a, Fig 5b, par 0138, ferrite core 11a).

Regarding Claim 8, Kiyonori, Komiya and Zalewski do not teach the limitations.
However, Cheng teaches:
the Hall effect device (106, Fig 12) is supported by one of a base portion of a housing or an upper portion of the housing (104, Fig 11, Col 5: 25, enclosure 104), a first space (Col 5: 22-26, Instead, the opposing lengthwise edge surfaces 116 of the core portions 102 define a slight gap where the Hall effect sensor 106 is placed. When the halves of the enclosure 104 are closed together, the Hall effect sensor is held in place by the housing; Col 5: 48-54, The shape and width of the air gap between the respective core portions (where the Hall effect sensor is located) can be varied to decrease the magnetic field and sensitivity and increase the current range, or vice-versa. This is because increasing the size of the air gap will increase reluctance, and narrowing of the gap will decrease reluctance. Shape changes also can alter the reluctance property.) being defined between the Hall effect device and the second end of the sensing element lower portion (Iteration of 116 on the bottom of Figure 12), and a second space (Col 5: 22-26, gap; Col 5: 48-54) being defined between the Hall effect device and the second end of the sensing element upper portion (Iteration of 116 on the top of Figure 12) when in the closed sensor configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori, Komiya and Zalewski in view of Cheng by having the Hall effect device is supported by one of a base portion of a housing or an upper portion of the housing, a first space being defined between the Hall effect device and the second end of the sensing element lower portion being defined between the Hall effect device and the second end of the sensing element upper portion when in the closed sensor configuration because increasing the size of the air gap will increase reluctance and increasing reluctance increases the measurement current range as taught by Cheng (Col 5: 40-54).

Regarding Claim 9, Kiyonori, Komiya and Zalewski in Figure 2 do not teach the limitations.
However, Cheng teaches:
a microprocessor (216, Fig 13) configured to receive readings from the Hall effect device (200, Fig 13) and determine a measurement of at least one property (Col 6: 25-34, The current monitor system also includes a current monitoring control board 212. The control board includes an analog to digital converter (ADC) 214 coupled to a microcontroller (processor) 216, which are both coupled to a multiplexer, control I/O related to the flow of current (I1, Fig 13) through a conductor (202, Fig 1) to which the sensor is attached.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori, Komiya and Zalewski in view of Cheng by having a microprocessor configured to receive readings from the Hall effect device and determine a measurement of at least one property related to the flow of current through a conductor to which the sensor is attached because it yields the predictable improvement of allowing data to be stored and transmitted digitally.

Regarding Claim 10, Kiyonori teaches:
in the closed housing configuration (Kiyonori: Fig 5c), each of the passageway through the housing interior (Kiyonori: Fig 5c, passage in which 500 passes through), an opening defined by the harvesting element lower portion (Kiyonori: Fig 5c, left side of 31) and harvesting element upper portion (Kiyonori: Fig 5c, right side of 31), and an opening defined by the sensing element lower portion (Kiyonori: 11, Fig 5a, near side of 11 in the z-direction) and the sensing element upper portion (Kiyonori: Fig 5c, far are centered about a common axis (Kiyonori: Fig 5c, axis of passage in which 500 passes through going into the page).

Regarding Claim 11, Kiyonori teaches:
a housing comprising (Kiyonori: par 0054, holding portion 42):
Kiyonori, Komiya and Zalewski do not teach:
a base portion; and
an upper portion configured to move relative to the base portion between 
an open housing configuration in which the upper portion is at least partially detached from the based portion and 
a closed housing configuration in which the upper portion is at least partially attached to the base portion, wherein
in the closed housing configuration, the base portion and the upper portion define a housing interior, a first opening into the housing interior through a first portion of the housing, a second opening into the housing interior through a second portion of the housing opposite the first portion of the housing, and a passage way extending through the housing interior between the first opening and the second opening, wherein
the upper portion of the housing and the base portion of the housing are hingedly attached.
However, Cheng teaches:
a base portion (Bottom iteration of 104 in Figure 11); and
an upper portion (Upper iteration of 104 in Figure 11) configured to move relative to the base portion (Col 1: 47-50,  In one example embodiment, a two-piece ferromagnetic core is clamped together over the wire by a housing to form a ferromagnetic cylinder that concentrates the magnetic flux surrounding the electrical wire to be measured.) between 
an open housing configuration in which the upper portion is at least partially detached from the based portion (Fig 11; Fig 12) and 
a closed housing configuration in which the upper portion is at least partially attached to the base portion (Col 1: 47-50,  In one example embodiment, a two-piece ferromagnetic core is clamped together over the wire by a housing to form a ferromagnetic cylinder that concentrates the magnetic flux surrounding the electrical wire to be measured.), wherein
in the closed housing configuration, the base portion and the upper portion define a housing interior, a first opening into the housing interior through a first portion of the housing, a second opening into the housing interior through a second portion of the housing opposite the first portion of the housing, and a passage way extending through the housing interior between the first opening and the second opening (Col 1: 55-61, The disclosure includes a current sensor (such as a Hall effect , wherein
the upper portion of the housing and the base portion of the housing are hingedly attached (Col 2: 1-3, The two-part clamshell housing can be hinged along a first side and a latch is provided to a second opposing side thereof.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori, Komiya and Zalewski in view of Cheng by having a base portion; and an upper portion configured to move relative to the base portion between an open housing configuration in which the upper portion is at least partially detached from the based portion and a closed housing configuration in which the upper portion is at least partially attached to the base portion, wherein in the closed housing configuration, the base portion and the upper portion define a housing interior, a first opening into the housing interior through a first portion of the housing, a second opening into the housing interior through a second portion of the housing opposite the first portion of the housing, and a passage way extending through the housing interior between the first opening and the second opening, wherein the upper portion of the housing and the base portion of the housing are hingedly attached because it allows a wire, whose current is to be measured, to be disposed without cutting or modifying the wire as taught by Cheng (Col 1: 55-61).

Claims 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyonori in view of Komiya and further in view of Cheng and further in view of Zalewski and further in view of McBee et al. (US Pre-Grant Pub Date 2012/0039062 A1, Pub. Date February 16, 2012, herein McBee).
Regarding Claim 4, Kiyonori teaches:
the energy harvesting circuit (31, Fig 2) configured to harvest energy from a current induced in the winding (31b, Fig 2) in response to a flow of current through a conductor (500, Fig 2) to which the sensor (11, Fig 2) is attached (Kiyonori: par 0104, First, the power supply coil 31 of the power supply unit 30 for obtaining the induced electromotive force was selected.).
Kiyonori, Komiya, Cheng and Zalewski do not teach:
an energy harvesting circuit disposed within one of the housing upper portion and the housing base portion
However, McBee teaches:
an energy harvesting circuit (McBee: Fig 6, par 0065, The monitoring device 600 includes a portion of a magnetic core in the housing cap 620 and another portion of a magnetic core in the main housing 610. Together, the magnetic cores surround a cavity disposed within one of the housing upper portion (McBee: 620, Fig 6) and the housing base portion (McBee: 610, Fig 6), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori, Komiya, Cheng and Zalewski in view of McBee by having an energy harvesting circuit disposed within one of the housing upper portion and the housing base portion because it would be desirable for a monitoring device to be configured such that it may be secured to a power line by a field technician without de-energizing the power line, to minimize disruptions in electrical service distribution as taught by McBee (Fig 6, par 0005).

Regarding Claim 18, Kiyonori teaches:
A method of using a sensor (Kiyonori: par 0001, The present invention relates to a wireless sensor node that measures an alternating current of an overhead electric wire) transitionable between an open configuration (Kiyonori: Fig 5d) and a closed configuration (Kiyonori: Fig 5c) comprising:
a sensing element comprising:
a sensing element lower portion (Kiyonori: 11, Fig 5a, near side of 11 in the z-direction);
a sensing element upper portion (Kiyonori: 11, Fig 5c, far side of 11 in the z-direction); and
a first end of the sensing element lower portion (Kiyonori: 11, Fig 5a, top of near side of 11 in the z-direction) is configured to engage a first end of the sensing element upper portion (Kiyonori: 11, Fig 5a, top of far side of 11 in the z-direction) when the sensor is transitioned into the closed configuration (Kiyonori: Fig 5c), and 
an energy harvesting element (31, Fig 5) discrete... from the sensing element (11, Fig 5); 
a networking element (Kiyonori: 20, Fig 3, 4; 20a, Fig 16); and 
a housing (Kiyonori: 42, Fig 5) having an interior within which each of the energy harvesting element (Kiyonori: 31, Fig 5), the sensing element (Kiyonori: 11, Fig 5)... are contained, the method comprising:
non-invasively attaching the sensor to the conductor (Kiyonori: 500, Fig 5, 6, 8; Kiyonori: Fig 7, 8, par 0055-0060) by transitioning the sensor out of the open configuration (Fig 5d) and into the closed configuration (Fig 5c), wherein 
when the sensor (Kiyonori: 100, Fig 1) is attached to the conductor (Kiyonori: 500, Fig 1), the conductor passes through the interior of the housing (Kiyonori: Fig 5c, space in 31 that 500 passes through), through an opening defined by the energy harvesting element (Kiyonori: 31, Fig 5a-d), and through an opening defined by the sensing element (Kiyonori: 11, Fig 5a, b); 
harvesting energy from a flow of current through the conductor using the energy harvesting element (Kiyonori: par 0177, Further, since the overhead power line monitoring system according to the present embodiment includes the power supply unit 30 that supplies power to the wireless communication unit 20 from an induced current based on the alternating current of the overhead power line 500, the primary battery or the secondary battery This eliminates the need for a power supply and eliminates the need for battery replacement.); 
powering the sensing element using energy harvested by the energy harvesting element (Kiyonori: par 0177); 
while the energy harvesting element is harvesting energy, measuring at least one property related to the flow of current through the conductor using the sensing element (Kiyonori: 11, Fig 5a, 15a, par 0025, (A) is a circuit diagram showing a circuit used for current measurement by induced current, and (b) is a graph showing a relationship between a current Ir obtained by the circuit shown in FIG. 15 (a)); 
powering the networking element (21-23, Fig 4, par 0037) using energy harvested by the energy harvesting element (Kiyonori: par 0177); and 
transmitting data based on the at least one property measured by the... sensing element (10, 11, Fig 2) to a computing device (400, Fig 1, par 0026, data collection system 400) using the networking element (21-23, Fig 4, par 0026).
Kiyonori does not teach:
an energy harvesting element discrete and separate from the sensing element
However, Komiya teaches:
an energy harvesting element (24, Fig 2) discrete and separate from the sensing element (34, Fig 2); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori in view of Komiya by having an energy harvesting element discrete and separate from the sensing element because the separation of the harvesting and sensing elements yields the predictable result of preventing the coils around each of those elements from unintentionally contacting each other and interfering with the current measurement of energy harvesting activities.

Kiyonori and Komiya in Figure 2 do not teach:
a Hall effect device; wherein
a gap is formed between a second end of the sensing element lower portion and a second end of the sensing element upper portion when the sensor is transitioned into the closed configuration, the Hall effect device disposed directly in the gap when the sensor is transitioned into the closed configuration, wherein the gap comprises air;
transmitting data based on the at least one property measured by the Hall effect device of sensing element to a computing device using the networking element
However, Cheng teaches:
a Hall effect device (106, Fig 12, Col 5: 24, Hall effect sensor 106); wherein
a gap (Col 5: 22-24, gap) is formed between a second end of the sensing element lower portion (Iteration of 116 on the bottom of Figure 12) and a second end of the sensing element upper portion (Iteration of 116 on the top of Figure 112) when the sensor is transitioned into the closed configuration, the Hall effect device disposed directly in the gap when the sensor is transitioned into the closed configuration, wherein the gap comprises air (Col 5: 22-24, Instead, the opposing lengthwise edge surfaces 116 of the core portions 102 define a slight gap where the Hall effect sensor 106 is placed.);
transmitting data based on the at least one property measured by the Hall effect device (106, Fig 12) of sensing element to a computing device (Col 6: 30-34, A wireless module 220 can also be coupled to the microcontroller 216 in order to report the sensor output wirelessly to another component, such as for example, a smart phone, a battery system controller, a data cloud, a remotely-located server computer, a using the networking element (220, Fig 13, Col 6: 30, A wireless module 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori and Komiya in view of Cheng by having a Hall effect device; wherein a gap is formed between a second end of the sensing element lower portion and a second end of the sensing element upper portion when the sensor is transitioned into the closed configuration, the Hall effect device disposed directly in the gap when the sensor is transitioned into the closed configuration, wherein the gap comprises air; transmitting data based on the at least one property measured by the Hall effect device of sensing element to a computing device using the networking element because increasing the size of the air gap will increase reluctance and increasing reluctance increases the measurement current range as taught by Cheng (Col 5: 40-54).

Kiyonori, Komiya and Cheng do not teach:
a networking element configured to wirelessly transmit data… in response to a determination that a sufficient amount of energy is available for transmitting the data
However, Zalewski teaches:
transmitting data (Col 34: 13-14, the wireless transceiver 140 can transmit data to a desire end node) based on the at least one property measured by the Hall effect device of the sensing element (Col 78: 4-9, In another construct, using (a) harvested RF, (b) magnetic inductive power source or a combination of (a) and (b), a hall-effect sensor, an amplifier and an A/D converter can be used to detect the current flowing through the cord, convert it to digital and wirelessly transmit the detected current to an end node.) to a computing device (160, End Point (Rx), Fig 4a) using the networking element (140, Fig 1A, Col 34: 13-14, wireless transceiver 140) in response to a determination that a sufficient amount of energy is available for transmitting the data (Col 34: 8-14, In one embodiment, when the power storage 106 has received a sufficient amount or a threshold amount of power in the capacitor or capacitors or array of capacitors, the logic 140 can process a predefined function and the wireless transceiver 140 can transmit data to a desire end node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori, Komiya and Cheng in view of Zalewski by having a networking element configured to wirelessly transmit data in response to a determination that a sufficient amount of energy is available for transmitting the data because it is a known technique that yields the predictable result of not completely discharging the battery when a transmission attempt is made, as completely discharging the battery would also stop the current measurements.

Kiyonori, Komiya, Cheng and Zalewski do not teach:
a housing having an interior within which… the networking element are contained.
However, McBee teaches:
a housing (McBee: 610, 620, Fig 6) having an interior within which each of the energy harvesting element, the sensing element (McBee: 102, Fig 1, par 0034, The monitoring device is powered according to an induced current generated in an electrical wire winding of the CT, and the control circuitry 106 may include a pre-regulator circuit that receives the induced current from the CT and develops a voltage based on the induced current. The sensors measure conditions on the power line 116. For example, the sensors may measure a voltage and current present on the power line 116 in real time or near-real time.) and the networking element (McBee: 110, Fig 1) are contained (par 0065, The main housing 610 may enclose associated circuitry such as the circuitry 104 described above for monitoring conditions of the electrical conductor 602.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori, Komiya, Cheng and Zalewski in view of McBee by having a housing having an interior within which each of the energy harvesting element, the sensing element and the networking element are contained because it would be desirable for a monitoring device to be configured such that it may be secured to a power line by a field technician without de-energizing the power line, to 

Regarding Claim 19, Kiyonori, Komiya, Zalewski and McBee do not teach the limitations.
However, Cheng teaches:
the housing is defined by an upper portion (Iteration of 102 and 104 on the top of Figure 11) and a base portion (Iteration of 102 and 104 on the bottom of Figure 11), and wherein attaching the sensor to the conductor comprises: transitioning the sensor into the open configuration to at least partially detach the upper portion from the base portion; positioning the conductor in a space defined between the upper portion and the base portion when the upper portion is at least partially detached from the base portion in the open configuration; and reattaching the upper portion and the base portion by transitioning the sensor out of the open configuration into the closed configuration (Col 1: 57-61, The core is formed of a magnetic material and defines a central channel through which a wire, whose current is to be measured, can be disposed without cutting or modifying the wire.; Col 2: 31-34, The disclosure further includes a method of non-invasively measuring electrical current in a wire. A magnetic core is clamped around the wire while leaving the wire intact.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyonori, Komiya, Zalewski and McBee in view of Cheng by having the housing is defined by an upper portion and a base portion, and wherein attaching the sensor to the conductor comprises: transitioning the sensor into the open configuration to at least partially detach the upper portion from the base portion; positioning the conductor in a space defined between the upper portion and the base portion when the upper portion is at least partially detached from the base portion in the open configuration; and reattaching the upper portion and the base portion by transitioning the sensor out of the open configuration into the closed configuration because it allows a wire, whose current is to be measured, to be disposed without cutting or modifying the wire as taught by Cheng (Col 1: 55-61).

Regarding Claim 20, Kiyonori teaches:
generating, by the computing device, one or more signals in response to the computing device receiving the data from the networking element (Kiyonori: par 0026, As shown in FIG. 1, an overhead power line monitoring system requests a set of a plurality of wireless sensor nodes 100, requests measurement data from a predetermined wireless sensor node 100, A data collection node 200 that collects measurement data transmitted from the wireless sensor node 100, and a data processing device 300 that is connected to the data collection node 200 and processes ; 
using the one or more signals to at least one of: 
generate and transmit an alert to a user device (Kiyonori: par 0075, The data processing device 300 is connected to the output terminal 228 of the data collection node 200, and performs statistical processing, display processing on a display, and print processing on a paper medium or the like for measurement data input from the data collection node 200. It is a computer that performs processing such as processing.; Kiyonori: par 0076, Note that the data processing device 300 holds a preset threshold value, compares the threshold value with the measurement data of each wireless sensor node 100, and specifies the wireless sensor node 100 that has measured the measurement data exceeding the threshold value. Then, the data processing device 300 notifies the information of the specified wireless sensor node 100 to the outside (display on a display, an alarm from a speaker, and the like), and thereby the abnormality of the overhead wire 500 to which the specified wireless sensor node 100 is attached.); or 
modify an operation of a device to which the conductor is operably coupled.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Komiya in view of Cheng and further in view of Zalewski.
Regarding Claim 12, Komiya teaches:
A monitoring system (Fig 2) comprising:
a computing device (20, SMART METER, Fig 1); and
a sensor (par 0024, current sensor) comprising:
a sensing element (34, Fig 2, par 0025, Around the cord, there is disposed an iron core ring 34 configured in the same manner as the one for the power supply unit, and a coil 36 is wound around the iron core ring 34. An outgoing wire of the coil 36 is connected to a resistor 40 of a current detection unit 38) configured to measure at least one property related to a flow of current through a conductor (22, Fig 4, par 0025, cord 22),
an energy harvesting element (24, Fig 2) configured to harvest energy (par 0024, Around the iron core ring 24, a coil 26 is wound (the coil 26 is wound around unillustrated part of the iron-core ring 24, too, as indicated by an alternate dash and dot line 26a), and current extracted from an outgoing wire of the coil 26 charges a storage battery 32 in a power supply circuit 30 via a rectifier 28.) in response to the flow of current through the conductor (22, Fig 2), the energy harvesting element being discrete and separate from the sensing element (34, Fig 2) and spaced apart from the sensing element (34, Fig 2) along the conductor (22, Fig 2);
a networking element (Komiya: 44, TRANSMISSION UNIT, Fig 2) configured to wirelessly transmit data (Komiya: 18, Fig 2, par 0023, transmits data of the measured current to a smart meter 20 by means of a radio wave 18) from the sensing element  to the computing device (Komiya: 20, Fig 1, par 0023) at least partially using energy harvested (Komiya: par 0025, the transmission unit 44... receive power from the power supply circuit 30) by the energy harvesting element (Komiya: 24, Fig 2)
wherein the energy harvesting element and the sensing element are arranged such that, the conductor passes through an opening defined by the energy harvesting element, and through an opening defined by the sensing element (Fig 2) when the sensing element is disposed to measure the at least one property (par 0025, Data of magnitude and variation of the current detected by the current detection unit 38 is processed by a processing unit 42).
Komiya does not teach:
the sensing element comprising a sensing element first portion,
a sensing element second lower portion, and
a Hall effect device, wherein
proximate ends of the sensing element first portion and the sensing element second lower portion form a gap, the Hall effect device disposed directly within the gap between the proximate ends of the sensing element first portion and the sensing second lower portion,
wherein a first space is defined between the sensing element and the second end of the sensing element lower portion
However, Cheng teaches:
the sensing element comprising a sensing element first portion (Top iteration of 116 in Figure 12),
a sensing element second lower portion (Bottom iteration of 116 in Figure 12), and
a Hall effect device (106, Fig 12), wherein
proximate ends of the sensing element first portion and the sensing element second lower portion form a gap, the Hall effect device disposed directly within the gap between the proximate ends of the sensing element first portion and the sensing second lower portion (Col 5: 22-24, Instead, the opposing lengthwise edge surfaces 116 of the core portions 102 define a slight gap where the Hall effect sensor 106 is placed.),
wherein a first space is defined between the sensing element and the second end of the sensing element lower portion (Col 5: 24-26, When the halves of the enclosure 104 are closed together, the Hall effect sensor is held in place by the housing and/or the frictional fit between the core 102 halves.; The Examiner is interpreting that the sensor is being held by the housing and not by a frictional fit.; Col 5: 48-54, air gap);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komiya in view of Cheng by having the sensing element comprising a sensing element first portion, a sensing element second lower portion, and a Hall effect device, wherein proximate ends of the sensing element because increasing the size of the air gap will increase reluctance and increasing reluctance increases the measurement current range as taught by Cheng (Col 5: 40-54).

Komiya and Cheng do not teach:
a networking element configured to wirelessly transmit data… in response to a determination that a sufficient amount of energy is available for transmitting the data
However, Zalewski teaches:
a networking element (140, Fig 1A, Col 34: 13-14, wireless transceiver 140) configured to wirelessly transmit data (Col 34: 13-14, the wireless transceiver 140 can transmit data to a desire end node) from the sensing element (Col 78: 4-9, In another construct, using (a) harvested RF, (b) magnetic inductive power source or a combination of (a) and (b), a hall-effect sensor, an amplifier and an A/D converter can be used to detect the current flowing through the cord, convert it to digital and wirelessly transmit the detected current to an end node.) to an external device (160, End Point (Rx), Fig 4a) at least partially using energy harvested by the energy harvesting element (104, Fig 1A; 104d, Fig 5A, Col 38: 15-17 & 19, FIG. 5A illustrates an example of different types of in response to a determination that a sufficient amount of energy is available for transmitting the data (Col 34: 8-14, In one embodiment, when the power storage 106 has received a sufficient amount or a threshold amount of power in the capacitor or capacitors or array of capacitors, the logic 140 can process a predefined function and the wireless transceiver 140 can transmit data to a desire end node.).
It would have been obvious to tone of ordinary skill in the art before the effective filing date of the claimed invention to modify Komiya and Cheng in view of Zalewski by having a networking element configured to wirelessly transmit data in response to a determination that a sufficient amount of energy is available for transmitting the data because it is a known technique that yields the predictable result of not completely discharging the battery when a transmission attempt is made, as completely discharging the battery would also stop the current measurements.

Regarding Claims 13 and 14, Komiya teaches:
[Claim 13] the sensing element is configured to continuously and uninterruptedly measure the least one property related to the flow of current through the conductor (par 0024, As has been hitherto described, the power supply unit of the current sensor is configured to generate power by means of the current flowing through the cord 22 and accumulates the thus generated power therein.).

[Claim 14] the sensor is powered exclusively by energy harvested using the energy harvesting element (par 0024, As has been hitherto described, the power supply unit of the current sensor is configured to generate power by means of the current flowing through the cord 22 and accumulates the thus generated power therein.).

Regarding Claim 15, Komiya and Zalewski do not teach the limitations.
However, Cheng teaches:
the conductor (202, Fig 13) includes a first end attached to a first substrate (Negative Terminal of 204, Fig 13) and a second end attached to a second substrate (212, Fig 13), the sensor configured to be attached to the conductor without requiring either the first end of the conductor or the second end of the conductor to be disconnected (Col 1: 55-61, The disclosure includes a current sensor (such as a Hall effect sensor), comprising a housing, a core disposed within the housing, and a sensor that senses magnetic field. The core is formed of a magnetic material and defines a central channel through which a wire, whose current is to be measured, can be disposed without cutting or modifying the wire. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komiya and Zalewski in view of Cheng by having the conductor includes a first end attached to a first substrate and a second end attached to a second substrate, the sensor configured to be attached to the conductor without requiring either the first end of the conductor or the second end of the conductor to be disconnected because it allows a current to be measured in a wire without cutting or modifying the wire as taught by Cheng (Col 1: 55-61).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Komiya in view of Cheng and further in view of Zalewski and further in view of Kiyonori.
Regarding Claim 16, Komiya teaches:
the sensor comprises a plurality of sensors (10, 12, 14, Fig 1), each of the sensors being configured to communicate (par 0023, The first current sensor 10 has short distance communication means, and transmits data of the measured current to a smart meter 20 by means of a radio wave 18. This operation also applies to the second and third current sensors 13 and 14.) with... the computing device (20, Fig 1).
Komiya, Cheng and Zalewski do not teach:
the sensor comprises a plurality of sensors, each of the sensors being configured to communicate with at least one of another sensor and the computing device
However, Kiyonori teaches:
the sensor comprises a plurality of sensors (Kiyonori: 100, Fig 1), each of the sensors being configured to communicate with at least one of another sensor (Kiyonori: par 0027, One wireless sensor node 100 in the plurality of wireless sensor nodes 100 is disposed within a range where radio waves reach at least one of the other wireless sensor nodes 100, and short-range wireless communication is performed.) and the computing device (Kiyonori: 200, Fig 1, par 0026, A data collection node 200 that collects measurement data transmitted from the wireless sensor node 100, and a data processing device 300 that is connected to the data collection node 200 and processes the measurement data collected by the data collection node 200. The data collection node 200 and the data processing device 300 form a data collection system 400.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komiya, Cheng and Zalewski in view of Kiyonori by having the sensor comprises a plurality of sensors, each of the sensors being configured to communicate with at least one of another sensor and the computing device because it is a known technique in the communication field to allow one device to communicate with multiple devices instead of just one device to yield the predictable result of ensuring that information has multiple pathways to reach a particular destination.

Regarding Claim 17, Komiya, Cheng and Zalewski do not teach the limitations.
However, Kiyonori teaches:
the computing device (Kiyonori: 200, Fig 1) is a gateway configured to transmit the data received from the networking element to a control system computing device (Kiyonori: 400, Fig 1, par 0026, A data collection node 200 that collects measurement data transmitted from the wireless sensor node 100, and a data processing device 300 that is connected to the data collection node 200 and processes the measurement data collected by the data collection node 200. The data collection node 200 and the data processing device 300 form a data collection system 400.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komiya, Cheng and Zalewski in view of Kiyonori by having the computing device is a gateway configured to transmit the data received from the networking element to a control system computing device because it is a technique that allows for the predictable result of aggregating information from many computing devices and many monitors to reach one destination and to be analyzed for deeper information insights.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        04/05/2021



/NASIMA MONSUR/Primary Examiner, Art Unit 2866